Citation Nr: 1724463	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney 


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2011 rating decision denied service connection for the Veteran's skin rash.  The Veteran filed a Notice of Disagreement (NOD) in December 2011, was issued a Statement of the Case (SOC) in June 2012, and perfected his appeal that same month.

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a May 2017 VA Form 21-22a, the Veteran appointed the Seth C. Berman, Attorney at Law as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).

The Board notes that the Veteran requested a Board hearing at a local VA office which was scheduled for September 2012.  However, the Veteran requested that his hearing be cancelled, thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

The Veteran's skin condition did not have its onset during, and was not caused by active service, to include as a result of exposure to Agent Orange.



CONCLUSION OF LAW

The criteria for service connection for a chronic skin rash have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that in a March 2015 response to a March 2015 Supplemental Statement of the Case, the Veteran requested a physical by VA doctors.  The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's dermatitis.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold. McLendon, 20 Vet. App. at 83.

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for dermatitis because the evidence does not establishing a relevant in-service event, injury, or disease and no chronic condition manifested during an applicable presumptive period.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran asserts that he had a rash present during service and ever since, the preponderance of evidence is to the contrary. 

 He also asserts that exposure to Agent Orange during service caused his current skin condition, which is not a disability for which service connection can be presumed based on such exposure.  To the extent that he makes this assertion and the fact that service connection based on direct causation is not foreclosed by the unavailability of presumptive service connection, the Board finds that his assertion is a general assertion of service connection present in every claim, as discussed in two cases by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in 2010.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B) [of 38 U.S.C.A. § 5103A(d), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his dermatitis is due to exposure to Agent Orange.  Such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

The Veteran stated in a November 2010 general information report that he was exposed to Agent Orange and as a result of that exposure, he has a fungus between his legs that he has had since returning from Vietnam.  

In a March 2015 letter to VA, the Veteran stated that his dermatitis was presented to military doctors when he spent eighteen months in Madigan General Hospital.  He stated that he uses a salve that controls the rash, but the rash will not go away and he's had it for over 43 years.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain disabilities due to exposure to an herbicide agent.  To establish service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  The Veteran's service records establish that he was stationed in Vietnam between October 1968 and January 1970, as such it is presumed that he was exposed to herbicide agents during his period of active service.  However, dermatitis is not one of the disabilities for which service connection shall be granted on a presumptive basis.

Although dermatitis is not a disease for which service connection can be presumed based on exposure to herbicide agents, the possibility exists that the Veteran's dermatitis is related to herbicide exposure on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

A review of the September 1971 treatment records from the Madigan General Hospital during that time period finds them to be silent as to any treatment for dermatitis, but evidence treatment for other illnesses and disabilities such as pleural effusion, hypertension, and radiculopathy.  Although the Veteran contends that his Madigan Hospital records show evidence of his claimed legs and groin dermatitis, they do not.  The only mentions of the skin of either leg or groin are found in June 1970 records that document that he burned his left leg on the radiator and had blisters for which he was treated with dressings.  A September 1971 report of medical examination documents a normal clinical evaluation of his skin and, in an associated report of medical history, the Veteran reported that he had never had any skin diseases.  The service treatment records are evidence against his claim. 

The Board finds the fact that there was no mention of treatment for dermatitis in the service treatment records to be more probative than the Veteran's assertion.  The records appear complete and document treatment for multiple illnesses.  Had there been treatment for dermatitis, it is to be expected that the treatment records would have reflected that fact.  In addition, the first medical evidence of the Veteran's dermatitis is from 1993, approximately twenty two years after his military service.  As such, the evidence does not show that dermatitis manifested in service, nor is there lay or medical evidence showing that his disorder first manifested within one year of his military service.  

The report of a VA general medical examination dated in July 1993 is of record and documents that the Veteran requested an evaluation for the residuals of agent orange exposure.  The examination documents the Veteran's report that he has had a rash on his groin and on his legs since Vietnam but has had no follow up for the rash since his discharge.  The records noted that an evaluation of the skin revealed a mild tinia curis, mild tinea pedis and a chronic skin condition on both legs, mainly the left leg.  The diagnosis was unknown and the treating physician noted that they would send the Veteran to see a dermatologist.  There is no dermatology report.

April 2002 Houston VA treatment records show that the Veteran had what appeared to be dermatitis on his leg for which he was provided hydrocortisone cream, and the records noted that the Veteran may need referral to a dermatologist.

The post-service medical evidence of record is absent any evidence relating or linking the Veteran's dermatitis to his military service.  Indeed, while a review of the post-service medical records reflects that the Veteran received ongoing treatment for his dermatitis following his 1993 diagnosis, as well as other health-related issues throughout the years including high blood pressure and a swollen right knee, the only evidence of record suggesting a link or nexus between the Veteran's dermatitis and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  

The Board has considered the statements of the Veteran asserting that his dermatitis is related to his herbicide exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has never reported that any medical professional has told him that his dermatitis was related to his military service, nor has he shown that he has any medical training or expertise.

Here, whether dermatitis manifesting many years after exposure to Agent Orange was caused by the exposure is a complex matter.  It is commonly known that medical professionals conduct extensive research to determine if later manifesting conditions result from exposure to environmental hazards.  Determining whether Agent Orange caused later manifesting dermatitis cannot be answered by observation with one's senses alone.

To the extent that the Veteran is claiming dermatitis being present continuously since service, he is competent to do so.  However, the Board finds his statements are of very little probative value.  Although the Veteran has reported ongoing treatment for dermatitis since service, the evidence shows that the Veteran was not treated for his dermatitis immediately following his period of service or for many years thereafter, and provides evidence of treatment for a number of other disabilities both during service and post-service.  The earliest post-service evidence of record reflecting complaints of a rash-type skin condition is the July 1993 treatment records issued more than twenty years after his separation from service.  The earliest post-service diagnostic records reflecting a diagnosis of dermatitis is dated in April 2002, over thirty years after the Veteran's period of service.  The records appear complete and the Board finds the absence of such reference to be more probative than the Veteran's assertions of symptoms present since service.  

In sum, the preponderance of evidence shows that the Veteran's dermatitis was not present during service or within one year of separation from service and was not caused by his service.  Accordingly, the Board concludes that service connection for dermatitis is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102.


ORDER

Entitlement to service connection for dermatitis, to include as due to in-service exposure to herbicide agents, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


